



Niall Tuckey        Citibank Europe plc
                        Vice President        1 North Wall Quay
                        ILOC Product        Dublin 1, Ireland
Tel    +353 (1) 622 7430
                                    Fax    +353 (1) 622 2741
                                    Niall.Tuckey@Citi.com


Date:    July 14th, 2011
To:
Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and Glencoe Insurance
Ltd. (the “Original Companies”)

Re:
Committed Letter of Credit Facility established by Citibank Europe plc in favour
of Renaissance Reinsurance Ltd., DaVinci Reinsurance Ltd. and Glencoe Insurance
Ltd. pursuant to a Letter Agreement dated 17 September 2010 (the “Facility
Letter”)

We refer to Clause to 1.1 of the Facility Letter which provides that the
Facility established there under will expire on December 31st, 2012 (the
“Termination Date”).
We have pleasure in confirming the commitment Termination Date shall be extended
to December 31st, 2013.
Save as expressly provided in this Letter, the provisions of the Facility Letter
shall remain in full force and effect.
Please indicate your acceptance of the provisions hereof by signing and dating
the enclosed duplicate copy of this Letter and returning this to me as soon as
possible.
Capitalised terms not defined herein shall have the meaning ascribed thereto in
the Facility Letter, as applicable.
Yours faithfully,


For and on behalf of
Citibank Europe plc
/s/ Niall Tuckey_____________________
Name: Niall Tuckey
Title: Vice President
Date: 14/07/2011


Accepted and agreed by:
For and on behalf of 
Renaissance Reinsurance Ltd.


/s/ Todd R. Fonner ________________________ 
Name: Todd R. Fonner 
Date: SVP and CIO    
Title: 7/14/11   
For and on behalf of  
DaVinci Reinsurance Ltd.


/s/ Todd R. Fonner ___________________ 
Name: Todd R. Fonner 
Date: SVP and CIO    
Title: 7/14/11   
For and on behalf of  
Glencoe Insurance Ltd.


/s/ Todd R. Fonner ____________________ 
Name: Todd R. Fonner 
Date: SVP and CIO    
Title: 7/14/11   _



Citibank Europe plc
Directors: Aidan M. Brady, Mark Fitzgerald, Jim Farrell, Bo J. Hammerich
(Sweden), Brian Hayes, Mary Lambkin, Frank McCabe, William J. Mills (USA),
Terence O’Leary (U.K.), Cecilia Ronan, Patrick Scally, Christopher Teano
(U.S.A.), Francesco Vanni d’Archirafi (Italy), Tony Woods
Registered in Ireland: Registration Number 132781, Registered Office: 1 North
Wall Quay, Dublin 1
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Central Bank of Ireland



